610 S.W.2d 229 (1980)
Debra L. SHRIVER, Appellant,
v.
McLENNAN COUNTY CHILDREN'S PROTECTIVE SERVICES OF the TEXAS DEPARTMENT OF HUMAN RESOURCES, Appellee.
No. 6314.
Court of Civil Appeals of Texas, Waco.
December 18, 1980.
David Atnip, Waco-McLennan County Legal Aid, Waco, for appellant.
Frank M. Fitzpatrick, Asst. Crim. Dist. Atty., Waco, for appellee.

OPINION
McDONALD, Chief Justice.
The trial court rendered judgment on March 20, 1980 terminating the parent-child relationship between Debra Shriver and her child William Shane Miller. Debra Shriver seeks to appeal from such judgment by Writ of Error. The transcript was thus due to be filed in this Court no later than November 21, 1980.
On December 4, 1980 Debra Shriver filed motion under Rule 21c TRCP for extension of time in which to file such transcript.
Rule 21c Extension of Time on Appeal in its pertinent part provides:
"An extension of time may be granted for late filing in a court of civil appeals of a transcript * * * if a motion reasonably explaining the need therefor is filed within fifteen (15) days of the last date for *230 filing as prescribed by the applicable rule * * *".
Mrs. Shriver's motion was filed within the 15 days and offered the following explanation for the need for late filing.
"The inability of Plaintiff in Error to file the transcript within the time limit is due to a mistake in calculation of the final date to file the transcript. Attorneys for Plaintiff in Error were holding the completed transcript awaiting confirmation by Plaintiff in Error of her willingness to continue this appeal through the forwarding of promised money to cover costs of appeal".
The transcript shows on its face that it was delivered to counsel for Plaintiff in Error on October 22, 1980.
The explanation admits receiving the transcript from the District Clerk some month prior to deadline for filing, but pleads some manner of indecision by Plaintiff in Error personally to continue her appeal through the Writ of Error process. Such amounts to negligence or indifference; is not a plausible or reasonable explanation; and is not such reasonable explanation as to warrant granting of the motion for late filing of the transcript.
Motion to extend time for filing transcript is denied, and the attempted appeal is dismissed for want of jurisdiction.